DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 10-20 filed on 08/11/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1-7, 10-20 are objected to because of the following informalities: 
Claim 1 (line 14), claim 10 (line 15), claim 15 (line 17), “an image” should be changed to --the image--.
Claim 2 (line 2), claim 3 (line 2), claim 4 (line 2), claim 5 (line 2), claim 6 (line 2), claim 7 (lines 3-4), “the one or more processors” should be changed to --the at least one processor--.
Claim 11 (line 3), “a luminance” should be changed to --the luminance--.
Claim 20 (line 3), “the other region” should be changed to --the other regions--.
Claim 20 (line 4), “the other region” should be changed to --the other regions--.

Claims 2-7, 20 are objected as being dependent from claim 1.
Claims 11-14 are objected as being dependent from claim 10.
Claims 12-13 are objected as being dependent from claim 11.
Claims 16-19 are objected as being dependent from claim 15.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 8) recite limitation “a region;” it is unclear that limitation “a region” as recited in claim 1 (line 8) is the same or different from limitation “each region” as recited in claim 1 (line 3). 
Claim 1 (lines 11-13) recite limitation “determine the exposure conditions for the each region so that the selected pixel or the selected region has a luminance which is different by a predetermined value compared to a luminance of other pixels or other regions that are not selected;” it is unclear that limitation “the each region” is the same or different from limitation “the selected region”. 
Claim 10 (line 9) recite limitation “each region;” it is unclear that limitation “each region” as recited in claim 10 (line 9) is the same or different from limitation “a region” as recited in claim 10 (line 6). 

Claim 10 (lines 9-14) recite limitation “determining the exposure conditions for each region so that the selected pixel or the selected region has a luminance which is different by a predetermined value compared to a luminance of other pixels or other regions that are not selected;” it is unclear that limitation “each region” is the same or different from limitation “the selected region”. 
Claim 15 (line 13) recite limitation “each region;” it is unclear that limitation “each region” as recited in claim 15 (line 13) is the same or different from limitation “a region” as recited in claim 15 (line 7). 
Claim 15 (lines 10-15) recite limitation “determining the exposure conditions for each region so that the selected pixel or the selected region has a luminance which is different by a predetermined value compared to a luminance of other pixels or other regions that are not selected;” it is unclear that limitation “each region” is the same or different from limitation “the selected region”. 

Claims 2-7, 20 are rejected as being dependent from claim 1.
Claims 11-14 are rejected as being dependent from claim 10.
Claims 16-19 are rejected as being dependent from claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over TAMURA (US 2014/0168463) in view of TSUCHIYA et al. (US 2018/0097988).
Regarding claim 1, TAMURA discloses an apparatus comprising:
an image sensing element (CCD 45, figures 12-13, 15, paragraphs [0071], [0090]) capable of controlling exposure conditions for each region including at least one pixel (paragraphs [0085]-[0086], [0090]);
at least one processor (controller (CPU) 69, figures 12-13, 15, paragraphs [0070], [0081]-[0082]); and
a memory (ROM 49, figures 12-13, 15, paragraphs [0070], [0081]-[0082]) coupled to the at least one processor, the memory storing instructions that, when executed by the at least one processor, cause the processor to:
select a pixel or a region (a region is selected in step S15, S16, figures 12-13, 15, paragraphs [0105]-[0106]) including a subject on an image captured by the image sensing element, in response to a user input to an input unit (paragraph [0082]);
determine the exposure conditions for the each region (set exposure condition of region selected in step S15, step S16, figures 12-13, 15, paragraphs [0105]-[0106]);
generate an image captured by the image sensing element at the determined exposure conditions (an image is obtained in step S19, S20, figures 12-13, 15, paragraph [0110]).
TAMURA fails to disclose to determine the exposure conditions for the each region so that the selected pixel or the selected region has a luminance which is different by a predetermined value compared to a luminance of other pixels or other regions that are not selected.
However, TSUCHIYA et al. discloses to determine the exposure conditions for the each region so that the selected pixel or the selected region has a luminance which is different by a predetermined value compared to a luminance of other pixels or other regions that are not selected (TSUCHIYA et al. discloses a subject element such as mountain 64a (i.e., the other regions that are not selected) having the largest difference between its luminance and the luminance of the person 61a which is in focus, (i.e., the selected region), figure s 1, 6, paragraphs [0113]-[0117]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in TAMURA by the teaching of TSUCHIYA et al.  in order to provide an image-capturing apparatus having an image sensor that can be able to set image-capturing conditions for each of regions in a screen (paragraph [0002]).

Regarding claim 10, claim 10 is a method corresponds to apparatus claim 1; therefore, claim 10 is rejected for the same reason given in claim 1.

Claim 15 is rejected for the same reason given in claim 1.

Allowable Subject Matter

Claims 2-7, 11-14, 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        11/15/2022